     Case 2:19-cv-01729-KJD-DJA Document 17 Filed 04/19/21 Page 1 of 1



 1

 2                              UNITED STATES DISTRICT COURT

 3                                     DISTRICT OF NEVADA

 4                                                  ***

 5   CLYDE LEWIS.,                                     Case No. 2:19-cv-01729-KJD-DJA

 6                                    Plaintiff,       ORDER RE-SETTING INMATE EARLY
                                                       MEDIATION
 7                 v.

 8   JAMES DZURENDA, et al.,

 9                                 Defendants.

10

11          The Court previously issued an order establishing the requirements for the inmate early

12   mediation in this case. ECF No. 15. That order continues to govern the inmate early mediation
     except as MODIFIED as follows:
13

14      •   Due to technical difficulties at the Southern Desert Correctional Center, the inmate early
            mediation was unable to proceed as scheduled. It is reset to April 30, 2021, at 8:30 a.m.;
15
            and
16
        •   Should the parties need to supplement their mediation briefs or email addresses for the
17
            remote mediation, their supplement(s) must be received no later than 4:00 p.m., on
18
            April 23, 2021.
19
            IT IS SO ORDERED.
20
            DATED this 19th day of April 2021.
21

22
                                                   ______________________________________
23                                                 DANIEL J. ALBREGTS
24                                                 UNITED STATES MAGISTRATE JUDGE

25

26

27

28
